                                                                                               Entered on Docket
                                                                                               June 20, 2019
                                                                                               EDWARD J. EMMONS, CLERK
                                                                                               U.S. BANKRUPTCY COURT
                                                                                               NORTHERN DISTRICT OF CALIFORNIA


                                             1
                                             2                                              The following constitutes the order of the Court.
                                                                                            Signed: June 20, 2019
                                             3
                                             4
                                                                                            ________________________________________
                                                                                            Charles Novack
                                             5                                              U.S. Bankruptcy Judge

                                             6
                                             7                                   UNITED STATES BANKRUPTCY COURT
                                             8                                   NORTHERN DISTRICT OF CALIFORNIA
                                             9
                                                  In re:                                              Case No. 17-41205 CN
                                            10
                                                  TONY DONG XING FU,                                  Chapter 7
                                            11
                                                                   Debtor.
UNITED STATES BANKRUPTCY COURT




                                            12
  For The Northern District Of California




                                                  DEMAS WAI YAN and THAI MING CHIU,                   Adversary No. 17-4056
                                            13
                                                                   Plaintiffs,
                                            14    vs.                                                 ORDER DENYING MOTION FOR NEW
                                                                                                      TRIAL AND GRANTING MOTION FOR
                                            15    TONY FU,                                            SANCTIONS UNDER FRBP 9011

                                            16                     Defendant.

                                            17
                                            18             This court has, on more than one occasion, addressed Demas Yan’s insistence on pursuing

                                            19   sanction-worthy claims against Tony Fu. In 2013, Bankruptcy Judge Carlson determined that Yan

                                            20   was a vexatious litigant due to his serial litigation against a small group of defendants which

                                            21   included Tony Fu and his son, Bryant Fu. These frivolous adversary proceedings prompted Judge

                                            22   Carlson to bar Yan from filing any action against Tony Fu or Bryant Fu in the Northern District

                                            23   bankruptcy court without prior court authorization (the “Vexatious Litigant Order”). Three years

                                            24   later, Yan violated the Vexatious Litigant Order by filing this adversary proceeding. Fu informed

                                            25   this court of the Vexatious Litigant Order, leading this court to hold Yan in contempt of court and to

                                            26   dismiss Yan’s § 727 claims against Fu. This court allowed Yan to proceed with his §523(a)(6) non-

                                            27   dischargeability claim against Fu only because 1) the alleged incident occurred after the entry of the

                                            28   Vexatious Litigant Order, and 2) the court determined that it would have authorized the claim if Yan

                                                                                                      1
                                                 ORDER GRANTING MOTION FOR SANCTIONS
                                            Case: 17-04056       Doc# 198        Filed: 06/20/19   Entered: 06/20/19 12:18:18       Page 1 of 6
                                             1   had sought permission to file it.
                                             2          This court tried Yan’s § 523(a)(6) claim for relief over several days, and entered judgment in
                                             3   favor of Tony Fu on March 27, 20191. Yan, a now disbarred attorney, represented himself during
                                             4   that trial. Displeased with the results, Yan moved for a new trial or for an amended judgment on
                                             5   April 11, 2019, which he later amended on April 19, 2019 (the “Amended New Trial Motion”). Fu
                                             6   opposes the Amended New Trial Motion and seeks sanctions under Federal Rule of Bankruptcy
                                             7   Procedure 9011. The court conducted a hearing on the New Trial Motion on June 3, 2019, and all
                                             8   appearances were noted on the record. For the reasons stated below, the Amended New Trial Motion
                                             9   is denied, and Fu’s motion for sanctions is granted.
                                            10          Yan contends that his is entitled to post-trial relief on two grounds. First, Yan argues that
                                            11   this court misconstrued the 911 telephone call of Thomas Tucker. Yan vehemently argues that
UNITED STATES BANKRUPTCY COURT




                                            12   Tucker informed the San Francisco 911 operator that he could not state with certainty the age of the
  For The Northern District Of California




                                            13   assailants, and that had this court understood this, it would have found that Fu committed the assault
                                            14   in question. This argument is baseless. While Tucker stated that he could not identify the assailants’
                                            15   ethnicity, he repeatedly informed the operator that they were juveniles. Both the taped recording and
                                            16   its transcript state this. Moreover, this court’s judgment in favor of Fu was not dependent on its
                                            17   understanding of the 911 call. The court specifically stated in its Memorandum Decision that the
                                            18   testimony of Yan, Tony and Bryant Fu, and Martin Eng were enough to demonstrate that Yan had
                                            19   not meet his burden of proof. The 911 tape was simply surplus evidence that Yan was indeed
                                            20   assaulted on April 25, 2016. It did nothing to identify the assailant(s). Simply, Yan’s argument to
                                            21   the contrary is factually frivolous.
                                            22          Yan also contends that Bryant Fu, who provided his father with an “alibi” regarding his
                                            23   whereabouts on the night in question, perjured himself. Yan attached to the Amended New Trial
                                            24   Motion the transcript of an interview conducted by the San Francisco District Attorney’s office of
                                            25   Bryant Fu. Yan seemingly argues that this transcript constitutes “new evidence” that would have
                                            26
                                            27          1
                                                        The court respectfully refers the parties to its amended memorandum decision
                                            28   (“Memorandum Decision”), dated March 26, 2019, and Judgment dated March 27, 2019.
                                                                                                    2
                                                 ORDER GRANTING MOTION FOR SANCTIONS
                                            Case: 17-04056     Doc# 198       Filed: 06/20/19    Entered: 06/20/19 12:18:18        Page 2 of 6
                                             1   materially affected the outcome of the trial. Curiously, Yan knew of the interview before trial and
                                             2   even commented about it during his cross-examination of Bryant Fu.
                                             3          This court presumes that Yan seeks relief under Federal Rules of Civil Procedure 59(e) and
                                             4   60(b), as incorporated by Federal Rules of Bankruptcy Procedure 9023 and 9024. Rules 59(e) and
                                             5   60(b) offer remedies for exceptional circumstances. See Kona Enters. V. Estate of Bishop, 229 F.3d
                                             6   877, 890 (9th Cir. 2000); Delay v. Gordon, 475 F.3d 1039, 1044 (9th Cir. 2007). A motion to alter
                                             7   or amend under Rule 59(e) should not be granted, absent highly unusual circumstances, unless the
                                             8   trial court is presented with newly discovered evidence, committed clear error, or if there is an
                                             9   intervening change in the controlling law. 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th
                                            10   Cir. 1999).
                                            11          No ground exists to grant the relief requested under Rule 59. First, Yan’s argument regarding
UNITED STATES BANKRUPTCY COURT




                                            12   the 911 call has no factual basis. If Yan contends that this court committed “clear error” with regard
  For The Northern District Of California




                                            13   to its content, the argument is frivolous. Second, the District Attorney’s interview is not newly
                                            14   discovered evidence. To obtain a new trial based upon newly discovered evidence, Yan must
                                            15   demonstrate that the contents of the interview 1) existed at the time of trial but was not discovered
                                            16   until later; 2) could not have been timely discovered by due diligence; 3) is not merely cumulative or
                                            17   impeaching; 4) is material; and 5) would probably produce a new result at trial. In re Covino, 241
                                            18   B.R. 673, 679 (Bankr. D. Idaho 1999). Yan cannot satisfy these elements. Yan knew about the
                                            19   interview before trial, since he raised it during his cross-examination of Bryant Fu. During the June
                                            20   3, 2019 hearing, Yan repeatedly refused to answer this court’s queries regarding when he first
                                            21   learned of the interview and why he did not obtain a copy of the transcript before trial. In addition,
                                            22   the transcript was, at best, impeachment material. Bryant Fu was not under oath during the
                                            23   interview, and his statement is not materially different than his trial testimony.2 The Ninth Circuit
                                            24   B.A.P. recently noted as well that perjury, by itself, is not a ground to obtain a new trial under Rule
                                            25   9023. The Bascom Group, LLC v. Douglas J. Patrick, BAP Nos. CC-18-1279-STaL et. seq., (June
                                            26
                                            27          2
                                                          The court respectfully refers the parties to United States v. Dunnigan, 507 U.S. 87, 88-92
                                            28   (1993) for a true taste of perjury.
                                                                                                     3
                                                 ORDER GRANTING MOTION FOR SANCTIONS
                                            Case: 17-04056     Doc# 198      Filed: 06/20/19     Entered: 06/20/19 12:18:18         Page 3 of 6
                                             1   5, 2019).3
                                             2             Finally, Yan’s perjury allegations are untimely. Yan did not raise the perjury argument in the
                                             3   original motion for new trial, and the Amended New Trial Motion was filed more than 14 days after
                                             4   entry of the Judgement. Although Roy v. Volkswagenwerk Aktiengesellschaft, 781 F.2d 670 (9th Cir.
                                             5   1985)(per curiam) provides some basis for hearing an untimely argument, this court is not required
                                             6   to do so. See Pogue v. International Industries, 524 F.2d 342, 344 (6th Cir. 1975)(cited with
                                             7   approval in Roy); Allied Chemical Corp v. Daiflon, Inc., 449 US. 33, 36 (1980); see also Miranda v.
                                             8   Hokinson, 2011 U.S. Dist. LEXIS 161738, *3 (C.D. Cal. 2011).
                                             9             Yan’s request for relief under Rule 9024 is also denied. Rule 60(b) provides six grounds for
                                            10   post trial relief. Other than his argument that the S.F.D.A’s interview constituted newly discovered
                                            11   evidence (see Rule 60(b)(2)), Yan has not identified any subsection of Rule 60(b) that warrants a
UNITED STATES BANKRUPTCY COURT




                                            12   new trial. This court declines to act as his attorney, and his request for relief under Rule 60(b) is
  For The Northern District Of California




                                            13   denied.
                                            14             Fu’s request for sanctions is granted. The record reflects that Fu complied with 9011(c) and
                                            15   that Yan rejected the safe harbor provided by the code section. Rule 9011 is aimed at curbing abuses
                                            16   of the judicial system. Bus. Guides, Inc. v. Chromatic Communs. Enters., 498 U.S. 533, 542 (1991).
                                            17   Under Rule 9011(c), if the court determines that a litigant has filed a frivolous paper or has filed a
                                            18   paper for an improper purpose, the bankruptcy court may impose an appropriate sanction. In re
                                            19   Brooks-Hamilton, 400 B.R. 238, 249 (B.A.P. 9th Cir. 2009). The facts unerringly demonstrate that
                                            20   the Amended New Trial Motion was frivolous and that Yan filed it as part of his relentless campaign
                                            21   to harass Fu. A frivolous motion is one that is both baseless and made without a reasonable and
                                            22   competent inquiry, and neither well grounded in fact and warranted by existing law nor containing a
                                            23   good faith argument for the extension modification or reversal of existing law. Brooks-Hamilton at
                                            24   252 (citing cases). For the reasons set forth above, the Amended New Trial Motion met these
                                            25   criteria.
                                            26
                                            27             3
                                                        After reading the transcript, the court also is not convinced that Bryan Fu perjured himself.
                                            28   Compare Dunnigan, supra at 94 (1993).
                                                                                                      4
                                                 ORDER GRANTING MOTION FOR SANCTIONS
                                            Case: 17-04056       Doc# 198      Filed: 06/20/19    Entered: 06/20/19 12:18:18        Page 4 of 6
                                             1          Rule 9011 sanctions should be limited to "what is sufficient to deter repetition of such
                                             2   conduct or comparable conduct by others similarly situated." FRBP 9011 (c)(2). To determine an
                                             3   appropriate sanction, the bankruptcy court should consider: (1) whether the duty violated was to a
                                             4   client, the public, the legal system or the profession; (2) whether the lawyer acted intentionally,
                                             5   knowingly or negligently; (3) whether the lawyer’s misconduct caused a serious or potentially
                                             6   serious injury; and (4) whether aggravating factors or mitigating circumstances exist.
                                             7   Brooks-Hamilton, 252. Although Yan is no longer an attorney, Rule 9011 applies equally to pro se
                                             8   litigants. In re Den Beste, 2012 Bankr. LEXIS 2697, *33 (B.A.P. 9th Cir. 2012), citing Bus. Guides,
                                             9   Inc. v. Chromatic Communs. Enters., 498 U.S. 533 (1991). Aggravating factors include
                                            10   considerations that justify an increase in the degree of discipline imposed, such as a prior
                                            11   disciplinary offense, multiple offenses, a pattern of misconduct, and refusal to acknowledge the
UNITED STATES BANKRUPTCY COURT




                                            12   wrongful nature of the conduct. Brooks-Hamilton, 253. Mitigating circumstances include
  For The Northern District Of California




                                            13   considerations which justify a reduction in the degree of discipline, such as the absence of a prior
                                            14   disciplinary record, personal or emotional problems, inexperience in the practice of law, or a timely
                                            15   good faith effort to make restitution or to rectify the consequences of the misconduct.
                                            16   Brooks-Hamilton, 253. Yan is a disbarred attorney with a substantial history in this court and others
                                            17   of improper, vexatious and sanctionable conduct against Fu. There are no mitigating factors. Good
                                            18   cause appearing, IT IS HEREBY ORDERED that Yan shall pay $12,686.25 in fees and $222.51 in
                                            19   costs to the law firm of Kornfield, Nyberg, Bendes, Kuhner & Little, P.C., which represents the fees
                                            20   and costs incurred by that firm in responding to the Amended New Trial Motion and prosecuting its
                                            21   request for sanctions under Rule 9011. Yan shall pay the fees and costs in good funds by no later
                                            22   than July 15, 2019.
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                                     5
                                                 ORDER GRANTING MOTION FOR SANCTIONS
                                            Case: 17-04056     Doc# 198      Filed: 06/20/19     Entered: 06/20/19 12:18:18         Page 5 of 6
                                             1
                                             2
                                                                                   COURT SERVICE LIST
                                             3
                                                 Recipients are ECF participants
                                             4
                                             5
                                             6
                                             7
                                             8
                                             9
                                            10
                                            11
UNITED STATES BANKRUPTCY COURT




                                            12
  For The Northern District Of California




                                            13
                                            14
                                            15
                                            16
                                            17
                                            18
                                            19
                                            20
                                            21
                                            22
                                            23
                                            24
                                            25
                                            26
                                            27
                                            28
                                                                                               6
                                                 ORDER GRANTING MOTION FOR SANCTIONS
                                            Case: 17-04056    Doc# 198     Filed: 06/20/19   Entered: 06/20/19 12:18:18   Page 6 of 6
